DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 7, 8, 10, 12, 13, 16, 17, 20, and 25 the recitation of, “the blade” should recite, “the cylindrical blade” to provide formal antecedent basis. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of, “a tangential direction” in Line 18 is unclear if this is the same one previously recited in Line 14. For the purposes of prior art examination, the recitation is considered to mean a different one. Applicant is suggested to amend the limitation to say, “a second tangential direction”.
Claims 2-3 are rejected by virtue of their dependency.

Claim Interpretation
The recitation of “cylindrical blade” in Claim 1 is interpreted to mean, a blade where a top curve and a bottom curve of the blade coincide with each other (see Specification: Para 2, Lines 2-3).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

    PNG
    media_image1.png
    525
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    431
    media_image2.png
    Greyscale

Regarding Claim 1, the closest prior art considered to be CN 104314860A discloses a curved surface (7, figure 3 also reproduced/annotated above) for an inlet edge (see annotated figure 3) of a cylindrical blade (2, figure 1 also reproduced above) of a centrifugal pump impeller (see figure 1). 
The prior art fails to disclose the specific steps of the curved processing method for the inlet edge. Therefore, it is not known in, nor obvious from the prior art to have a curved surface processing method for an inlet edge of a cylindrical blade of a centrifugal pump impeller, comprising the following steps: 
step 1: using a center of an impeller with existing cylindrical blades as a center to draw a first circle having a first diameter and a second circle having a second diameter, the first circle having the first diameter being an improved inlet position at a top of the blade, and the second circle having the second diameter being an improved inlet position at a bottom of the blade; 
step 2: determining a first point having a first distance from the center on a concave side curve at the top of the blade, and determining a second point having a second distance from the center on a concave side curve at the bottom of the blade;
step 3: extending the concave side curve at the top of the blade at the first point in a tangential direction to obtain an extended curve and to draw a first arc segment, and then draw a third arc segment at which the extended curve is tangent to a convex side curve at the top of the blade; 
step 4: extending the concave side curve at the bottom of the blade at the second point in a tangential direction to obtain an extended curve and to draw a second 
step 5: smoothly transitioning from the third arc segment to the fourth arc segment with an arc surface using the third arc segment as a start and the fourth arc segment as an end, to make a radius of the fourth arc segment larger than a radius of the third arc segment, and form a draft angle from the bottom of the blade to the top of the blade.
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0319822 A1 relates to a centrifugal pump impeller blade with an inlet edge (see 38, figure 2).
US 5,620,306 relates to an impeller blade with a curved inlet edge (see 14a, figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745